DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       FERNANDO JOSE NUNEZ,
                             Appellant,

                                      v.

               LISA DANA HARRIS a/k/a LISA DANA TONG,
                              Appellee.

                              No. 4D17-2842

                              [May 17, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Catherine M. Brunson, Judge; L.T. Case No.
502002DR004977XXPAFD.

   Fernando José Nuñez, Lake Worth, pro se.

  Erskine C. Rogers, III, of Hicks & Motto, P.A., Palm Beach Gardens, for
appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KUNTZ, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.